Citation Nr: 1110972	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-13 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by shortness of breath due to exposure to asbestos.

2.  Entitlement to service connection for a loss of sense of smell.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1946 to December 1949.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2009, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development and to comply with his request to testify during a hearing at the RO before a Veterans Law Judge.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  He was not represented by a service organization at that time and indicated that he wished to testify without representation.  A transcript of the hearing is of record.  

The matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to AMC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has a disorder manifested by shortness of breath that had its onset or is otherwise related to his military service including as due to exposure to asbestos.

2.  The evidence of record preponderates against a finding that the Veteran has a loss of the sense of smell that had its onset or is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  A disorder manifested by shortness of breath as due to asbestos exposure was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A loss of the sense of smell was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In an August 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); he has not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records are unavailable.  In March 1982, the National Personnel Records Center (NPRC) advised the RO that the Veteran's records were presumed destroyed in a fire.  A February 2008 RO file memorandum detailed VA's efforts to obtain the Veteran's service treatment records and concluded that these records were unavailable.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran's VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  The Veteran submitted a copy of an administrative decision rendered by the Social Security Administration (SSA) indicating that he began receiving SSA disability benefits in approximately 1974.  The Veteran, however, is now 81 years old.  Hence, under 42 U.S.C. § 402, his SSA disability award was automatically converted to "old age" benefits when he turned 65.  In light of that fact, and the fact that the Social Security's Document Retention Schedule requires the destruction of any disability records when a beneficiary turns 72, there is no duty to secure any records from that agency.  Further, in a February 2009 file memorandum, the RO concluded that the Veteran's SSA records are unavailable.  The Board has no reason to doubt the RO's conclusion.  Therefore, the Board has determined that a remand for the purpose of obtaining SSA records is not warranted.

As noted above, in July 2009, the Board remanded the Veteran's case to the RO for further development, that included sending the Veteran an appropriate letter requesting that he clarify his representation on appeal, and scheduling him for a Board hearing.  There has been substantial compliance with this remand, as the Veteran was sent an appropriate letter in August 2009 and scheduled for a Board hearing in January 2011.  As noted above, the Veteran has not appointed a representative in his case on appeal.

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claims.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorders and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or loss of sense of smell, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Disorder Manifested by Shortness of Breath Due to Exposure to Asbestos\

During his January 2011 Board hearing, and in written statements in support of his claim, the Veteran contends that he has a disorder manifested by shortness of breath due to his exposure to asbestos during active service.  The Veteran said that he experienced shortness of breath since service that never improved (see hearing transcript at page 12).  He believed that he had shortness of breath due to "particles" in his lungs and did not recall if he was ever treated for shortness of breath in service (Id. at 11 and 13).  

Further, the Veteran stated that VA performed chest x-rays and pulmonary function tests but he was never told that he had asbestosis (Id. at 11).  He denied a history of cigarette smoking and said that, after service, he worked in an environment where there was asbestos but he was not around it (Id. at 12).  The Veteran said that he did not mention shortness of breath in his 1982 claim for VA benefits because that was what the Disabled American Veterans (DAV) advised him to do (Id.).  He indicated that he told the DAV representative about his shortness of breath and the representative completed the paper work (Id.).

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel discussed the proper way of developing asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Id., at Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire- proofing materials, and thermal insulation.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id.

Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Where the determinative issue involves medical causation or medical diagnosis of a disability that is not readily observable by laymen, competent medical evidence suggestive of such a linkage is required, and the appellant's medically untrained opinion is not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As to disorders related to asbestos exposure, the absence of symptomatology during service or for many years following separation does not preclude the eventual development of the disease.  The latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the time length of exposure is not material, as individuals with relatively brief exposures of less than one month have developed asbestos-related disorders.  See VA Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2) (rescinded on 12-13-05 by M21- 1MR, Part III, IV and V).

The Veteran's service treatment records are unavailable.  His separation records indicate that he drove a light truck and made minor road repairs in service and that, in civilian life, he was a plumber who installed, repaired, and inspected water systems and gas connections, and threaded pipes.

Post service, the SSA decision indicates that the Veteran was found to be totally disabled and eligible for disability benefits since 1974.  He was considered unable to work due to severe narcolepsy, atypical personality disorder, arteriosclerotic heart disease, and chronic low back syndrome.

Private medical records, dated during the mid-1980s and provided to the SSA, are devoid of any reference to a disorder manifested by shortness of breath due to exposure to asbestos.
 
VA medical records, dated from July 2004 to February 2009, include the Veteran's complaints of shortness of breath and dyspnea on exertion.  Results of pulmonary function tests performed in June 2008 were normal.  A September 2008 record indicates that results of a stress test done in August (2007) were negative for ischemia and the Veteran was not interested in a referral to a pulmonologist.  In February 2009, results of pulmonary function tests and chest-x-rays were described as within normal limits.  There were no objective findings of pulmonary disability  to explain the Veteran's complaints of dyspnea on exertion.  The records are not referable to a diagnosis of asbestosis or any other chronic pulmonary disease.  There is no showing of current chronic pulmonary disease that is related to service or to a disorder associated with exposure to asbestos.

The Veteran has contended that service connection should be granted for a disorder manifested by shortness of breath due to exposure to asbestos.  However, VA and non-VA medical records, dated after the Veteran's separation from service, fail to show that he had asbestosis or any other chronic pulmonary disease.  Furthermore, the Veteran has submitted no evidence to show that he currently has a disorder manifested by shortness of breath due to exposure to asbestos.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a disorder manifested by shortness of breath due to exposure to asbestos has been presented.  See Degmetich; Brammer; Rabideau v. Derwinski, 2 Vet. App. at 143.

B. Loss of Sense of Smell

The Veteran also contends that he lost his sense of smell at the same time he developed shortness of breath since active service and continuously experienced this problem to the current time (see hearing transcript at page 12).  In his June 2006 claim, the Veteran said that, in October 1947, he was asked to clean all the weapons in his unit and used many chemicals after which he lost his sense of smell.  He noted that he saw a physician at Fort Knox Hospital in Kentucky who said there was no treatment for his problem and that it would "never come back".  The Veteran indicated in his claim that he filed for VA benefits because he was unable to smell a gas leak in his home that nearly cost him his life.  He testified that, in 1982, he told a DAV representative about his loss of smell, but the representative did not include it in his original claim for VA benefits (Id. at 12-13).  The Veteran said that no physician told him exactly what caused his loss of sense of smell other than he must have been around too many chemicals, but he did not recall all the chemicals used, other than Benzene (Id. at 13).  He did not recall if he was ever treated for loss of smell in service (Id.).

As noted, the Veteran's service treatment records are unavailable.  His separation records indicate that he drove a light truck and made minor road repairs in service and that, in civilian life, he was a plumber who installed, repaired, and inspected water systems and gas connections, and threaded pipes.

The post service private medical records dated during the 1980s are not referable to a loss of sense of smell.

VA medical records are not referable to a disorder manifested by a loss of sense of smell.  

The Veteran has also contended that service connection should be granted for a loss of sense of smell.  However, VA and non-VA medical records, dated after the Veteran's separation from service, reveal no showing that he had a diagnosed disorder manifested by a loss of sense of smell.  Furthermore, the Veteran has submitted no evidence to show that he currently has a disorder manifested by a loss of sense of smell.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a disorder manifested by a loss of sense of smell has been presented.  See Degmetich; Brammer; Rabideau v. Derwinski, 2 Vet. App. at 143.

As a lay person, the Veteran is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Although the Veteran has stated that he experienced shortness of breath and loss of a sense of smell during service and had shortness of breath and loss of sense of smell since that time, the Board finds that his statements regarding these disorders and continuity of symptomatology are not credible.  Specifically, he evidently did not report these complaints to the SSA in the 1970s or to physicians who examined him in conjunction with his SSA disability benefits during the 1980s.

The Board also finds it significant that the Veteran did not claim he was seeking service connection for shortness of breath or a loss of sense of smell at the time he originally claimed service connection for residuals of a back injury in December 1981, nor did he claim service connection for these disorders in a request to reopen that claim in December 1982.  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Furthermore, the lack of any documented treatment for disorders manifested by shortness of breath due to asbestos exposure and a loss of sense of smell in the more than 55 years since the purported in-service events preponderates against a finding that he has had such conditions since service.  As such, the Veteran's contentions of having shortness of breath and loss of sense of smell problems since active service are outweighed by the contemporaneous medical evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection).

The Veteran has also provided inconsistent accounts of his treatment for the claimed disorders.  Specifically, in a written statement received in August 2006, he said that he was exposed to asbestos in 1947 and 1948 while he repaired boiler and heater lines, and treated for loss of sense of smell and shortness of breath in March 1947 at his unit dispensary at Fort Knox, Kentucky.  However, as noted above, his separation records show that he drove a truck and did minor road repairs in service and, in civilian life, was a plumber who repaired boiler and heater lines.  

Thus, the Veteran's accounts of his claimed shortness of breath and loss of sense of smell disorders in service are so unreliable that their probative value is negligible.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a disorder manifested by shortness of breath due to asbestos exposure and a disorder manifested by loss of sense of smell, and his claims must be denied.




ORDER

Service connection for a disorder manifested by shortness of breath due to asbestos exposure is denied.

Service connection for a loss of sense of smell is denied.


REMAND

The Veteran also seeks to reopen his claim for service connection for residuals of a back injury that was previously denied in unappealed June 1982 and February 1983 RO rating decisions.

During his January 2011 Board hearing, the Veteran testified that, in February 1947, he slipped on icy stairs, injured his back, and was hospitalized for nearly one month in the Fort Knox Hospital in Kentucky.  In his February 1982 Report of Accidental Injury, he indicated that the accident occurred in February or March 1947.  In a January 2011 signed statement, the Veteran's wife said that, in the first part of 1947, she visited him at the base hospital at Fort Knox while he was hospitalized for approximately three weeks.

Although the Veteran's service treatment records are unavailable, there is no indication in the record that the RO directly contacted the Fort Knox Hospital in Kentucky in order to secure any missing hospital treatment records for the Veteran dated in February 1947.  A request for any alternative locations where these records may be stored should also be made. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Directly contact the Fort Knox Hospital in Kentucky and request all records regarding the Veteran's hospitalization and treatment for a back injury, for the period from January 1 to March 31, 1947, when he was assigned to the 2nd Co. Universal Military Training (UMT) Experimental Unit at Fort Knox.  Please request any alternative locations where these records may be stored.  If these records are unavailable or no longer exist, a negative reply to this effect is required and a memorandum detailing all efforts to obtain the records should be placed in the claims file.

2. After completion of the above development, readjudicate the issue on appeal, in light of any additional evidence received.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


